Motion to dismiss appeal granted. Cross motion for permission to appeal denied. Memorandum: There is no appeal as of right from a Family Court order denying a motion to vacate or set aside a prior order that disposed of the proceeding (Matter of Brenner v Brenner, 57 AD2d 813, lv dismissed 48 NY2d 713, lv dismissed 51 NY2d 766; Matter of Costa v Costa, 34 AD2d 646; Evans v Delguidice, 23 AD2d 791). Such an order is not an "order of disposition” within the meaning of Family Court Act § 1112. Present —Dillon, P. J., Green, Pine, Balio and Davis, JJ.